RESOLUCIÓN
Examinado cuidadosamente el certiorari presentado por la peticionaria Roche Products, Inc., se deniega. El Tribunal Superior, Sala de Arecibo, carecía de jurisdicción para dictar —el 17 de agosto de 1993— la segunda sentencia sumaria parcial, pues el Tribunal de Apelaciones, Sección Sur, el 9 de agosto de 1993, había expedido un certiorari para revisar la Resolución de 4 de mayo de 1993 que de-negó la descalificación del licenciado Carazo del Bufete McConnell, Valdés Kelley, Sifre, Griggs y Ruiz-Suria como re-presentante legal de Roche Products, Inc.
La Resolución de 4 de mayo de 1993 fue de naturaleza interlocutoria, pues sólo resolvió un incidente dentro del pleito general. Por tal razón se activó la Ley Núm. 21 de 13 de julio de 1992 (4 L.P.R.A. secs, 1, 35, 37-37-1, 61-61a, 121, 191, 231) la cual, en lo pertinente, dispone:
La radicación de un auto de certiorari ante el Tribunal de Ape-*660laciones no paralizará los procedimientos ante el Tribunal Superior en cuanto a cuestiones no comprendidas en el recurso, pero éste no podrá dictar sentencia. (Énfasis suplido.) 4 L.P.R.A. ant. sec. 37.
De igual forma, el Reglamento del Tribunal de Apelacio-nes de 5 de noviembre de 1992 en su Regla 20(b) (4 L.P.R.A. Ap. XXII) dispone lo siguiente:
La presentación de un recurso de certiorari contra una resolu-ción u orden interlocutoria no paralizará los procedimientos ante el Tribunal Superior en cuanto a los asuntos planteados en el recurso, pero éste no podrá dictar sentencia. (Énfasis suplido.)
Ambas disposiciones autorizaban al Tribunal Superior a continuar los procedimientos en el caso que tenía ante sí, pero no podía dictar sentencia como lo hizo el 17 de agosto de 1993 adjudicando, para todos los efectos, todas las con-troversias que habían pendientes en el caso.
En virtud de las disposiciones señaladas, no era necesa-rio que el Tribunal de Apelaciones, en auxilio de su juris-dicción, expresamente paralizara los procedimientos en el Tribunal de Instancia.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López emitió una opinión concurrente y disidente. La Juez Asociada Señora Naveira de Rodón se inhibió.
(Fdo.) Francisco R. Agrait Liado Secretario General
- O -